Citation Nr: 1518232	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  06-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include bipolar disorder, psychosis, schizoaffective disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran, his mother and brother-in-law


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1994 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bipolar disorder, and a February 2011 rating decision of the Waco, Texas RO, which denied service connection for PTSD.  Jurisdiction remains with the Waco, Texas RO.  

The Veteran testified at a hearing at the RO before an Acting Veterans Law Judge of the Board (Travel Board hearing) in October 2009 regarding the issue of entitlement to service connection for bipolar disorder.  A transcript of that hearing has been associated with the claims file.  

In January 2010, the Board denied the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim of service connection for bipolar disorder.  The Court issued an October 2011 Memorandum Decision setting aside the January 2010 Board decision, and remanding the appeal for readjudication.  

During the pendency of the appeal on the issue for service connection for bipolar disorder, the Waco, Texas RO issued a February 2011 rating decision that denied service connection for PTSD.  The Board notes that there is no prohibition against a Veteran being service-connected for more than one diagnosed psychiatric disorder. See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  Subsequently, the Veteran filed a June 2011 Substantive Appeal for his PTSD.  

In June 2012, the Board remanded the claim for service connection for bipolar disorder for additional development in compliance with the October 2011 Memorandum Decision and also remanded the claim for service connection for an acquired psychiatric disability other than bipolar disorder, to include PTSD and schizoaffective disorder, for a hearing before a member of the Board.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in March 2014.  A transcript of that hearing has been associated with the claims file.  

A review of the medical evidence of record indicates that the Veteran has been diagnosed with PTSD, bipolar disorder, psychosis and schizoaffective disorder.  Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issues of entitlement to service connection for bipolar disorder and entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, to include PTSD and schizoaffective disorder, to the broader issue of entitlement of service connection for an acquired psychiatric disorder, to include bipolar disorder, psychosis, schizoaffective disorder and PTSD, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal, including the March 2014 Board video hearing transcript, which have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2011 Memorandum Decision, the Court remanded the claim for service connection for bipolar disorder for additional development.  The Veteran, through his attorney, argued that VA failed to obtain a noncommissioned officer's report, a chaplain's report of his suicidal thoughts during his period of ACDUTRA, and any sick-call log reports from his active duty service.  Though the Court did not determine that the Board erred in not attempting to obtain these records, it is apparent that an attempt to obtain alternative information from the Veteran's period of ACDUTRA should be made.  Accordingly, the claim should be remanded for an attempt to obtain alternative service information regarding the Veteran's period of ACDUTRA, including any noncommissioned officer reports, chaplain reports or sick call log reports from this time.  

The Board also observes that the Veteran's service personnel records, while of record, are dark and illegible copies made from microfiche.  Upon remand, an attempt to obtain a legible copy of these records should be made. 

In March 2013 and June 2013, the Veteran submitted VA Forms 21-4142, Authorization and Consent to Release Information to VA, for private treatment he received at Green Oaks Hospital in Dallas, Texas from February 2013 to the present time.  Therefore, upon remand any outstanding private medical records should also be obtained.

Upon obtaining any additional information, a VA supplemental opinion with accompanying rationale should be obtained regarding the etiology of the Veteran's acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records adequately identified by the Veteran, including especially all outstanding VA medical records dated since March 2014 and the private medical records identified by the Veteran in the March 2013 and June 2013 VA Forms 21-4142, Authorization and Consent to Release Information to VA, for private treatment at Green Oaks Hospital in Dallas, Texas from February 2013 to the present time.  The Veteran should be asked to provide a newly signed VA Form 21-4142, Authorization and Consent to Release Information to VA for his treatment at Green Oaks from February 2013.  Documentation of all attempts to obtain these records should be included in the claims file.  

2.  Contact the National Personnel Records Center (NPRC) and request a search for all alternative service information regarding the Veteran's period of ACDUTRA from March 1994 to July 1994, including any noncommissioned officer reports, chaplain reports or sick-call log reports.  If the search effort for these records has negative results, documentation from that facility, to that effect, should be placed in the claims folder.

3.  Attempt to obtain legible copies of the Veteran's service personnel records, which are included in the claims file on microfiche.  If legible copies cannot be provided, please include documentation of this fact.

4.  Upon receipt of all additional records, if available, arrange for the VA examiner who performed the October 2012 examination of the Veteran's psychiatric disorders, or someone else with the necessary qualifications, to provide a supplemental opinion regarding the current nature and etiology of the Veteran's acquired psychiatric disorder.  The claims file, including a copy of this remand, must be made available for review.

Please review the Veteran's history and service records carefully.  

Please also note: the Veteran is competent to attest to any lay observable psychiatric symptoms and past treatment, including any continuity of symptoms since his active service/ACDUTRA.  

The examiner is then asked to answer the following:  

(a).  Please identify all currently diagnosed acquired psychiatric disorders.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder had onset or is otherwise related to his period ACDUTRA from March 1994 to July 1994.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

5.  Ensure the examiner's opinion is responsive to the determinative issue of etiology of the acquired psychiatric disorder at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

6.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


CONTINUED ON NEXT PAGE
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________ 		_______________________
             John H. Nilon			K. Kordich
    Acting Veterans Law Judge, 		Acting Veterans Law Judge,
     Board of Veterans' Appeals 	                            Board of Veterans'  Appeals 

____________________________________________
 	K. Parakkal
	Veterans Law Judge, 
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




